Title: From Thomas Jefferson to William Drayton, 6 February 1787
From: Jefferson, Thomas
To: Drayton, William



Sir
Paris Feb. 6. 1787.

I had the honour of addressing you on the 6th. of May last by Mr. McQuin, and of sending you by the same gentleman some seed of the Sulla, or Spanish St. foin. I hope it has succeeded, as some seeds of the same parcel which I sowed in my garden have vegetated well and gave me an opportunity of seeing that it is a most luxuriant grass. It’s success in the climate of Malta seems to ensure it with you. The present serves to inform you that I send with it, to the care of your delegates in Congress, some acorns of the Cork oak. I am told they must not be covered above two inches deep. Their being pierced by the worm will not affect their power of vegetating. I am just setting out on a journey to the South of France. Should any objects present themselves in the course of my journey which may promise to forward the views of the society, I shall with great pleasure avail you of them, and take every possible  occasion of assuring you of the sentiments of esteem & respect with which I have the honour to be Sir Your most obedt. & most humble servt.,

Th: Jefferson

